DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, 31-40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 6, 9-11, 13, 16-17, 19-20, 31, 33, 36-37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 2587699) in view of Babaei et al. (US# 2019/0052414 hereinafter referred to as Babaei).

	RE Claim 1, Seo discloses a method for wireless communication, comprising:
	receiving a first uplink grant scheduling transmission of first data in a first data message after a first response interval (See Seo FIG 8; [0097] – first UL grant 810 scheduling PUSCH and possibly UCI piggybacked transmission on first CC); 
	receiving, after receipt of the first uplink grant, a second uplink grant scheduling transmission of second data in a second data message after a second response interval (See Seo FIG 8; [0099] – second UL grant 820 scheduling PUSCH on second CC);
	determining that the first data message is scheduled to carry uplink control information (UCI) (See Seo FIG 8; [0097] – first CC possibly scheduled for UCI piggybacked transmission); 
	formatting the first data message in accordance with the first data message being scheduled to carry UCI and the first data (See Seo [0103] – UL grant comprising PUSCH formatting to include UCI and other data); and 
	transmitting, based at least in part on the first data message being scheduled to carry the UCI, at least a portion of the UCI in the first data message without including See Seo FIG 8, 9; [0104] – transmitting piggybacked UCI in at least a portion of the PUSCH).
	Seo does not specifically disclose wherein the second response interval is shorter than the first response interval.
	However, Babaei teaches of piggybacking UCI transmission on PUSCH (See Babaei [0213]) wherein the second response interval is shorter than the first response interval (See Babaei [0273]-[0274] – uplink transmissions may be transmitted employing uplink grants that result in a transmission duration shorter than or equal to the one or more first transmission durations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, wherein the second response interval is shorter than the first response interval, as taught in Babaei. One is motivated as such in order to improve network uplink efficiency (See Babaei [0231]).

	RE Claim 3, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above, wherein transmitting at least the portion of the UCI in the first data message comprises: 
	transmitting the first data message using a format that is based on inclusion of both the first data and the UCI in the first data message (See Seo FIG 8 – PUSCH sent along with piggybacked UCI).

Claim 6, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above, wherein the at least the portion of the UCI to be transmitted in the first data message is limited to hybrid automatic repeat request (HARQ) data (See Seo [0052] – UCI comprising HARQ data).

	RE Claim 9, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above, wherein the second data message has a higher priority than the first data message (See Seo [0112]-[0117] – different cells/UCI can be assigned with different priority such that a second data message has higher priority than a first message).

	RE Claim 10, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above, wherein the second data message is received over a different component carrier than the first data message (See Seo FIG 11 – second PUSCH/piggybacked UCI received over second CC).

	RE Claim 11, Seo discloses a method for wireless communication, comprising:
	transmitting a first uplink grant scheduling transmission, to a user equipment (UE), of first data in a first data message after a first response interval (See Seo FIG 8; [0097] – first UL grant 810 scheduling PUSCH and possibly UCI piggybacked transmission on first CC); 
See Seo FIG 8; [0099] – second UL grant 820 scheduling PUSCH on second CC);
	receiving the first data message with at least a portion of uplink control information (UCI) without the first data (See Seo FIG 8, 9; [0104] – transmitting piggybacked UCI in at least a portion of the PUSCH).
	Seo does not specifically disclose wherein the second response interval is shorter than the first response interval.
	However, Babaei teaches of piggybacking UCI transmission on PUSCH (See Babaei [0213]) wherein the second response interval is shorter than the first response interval (See Babaei [0273]-[0274] – uplink transmissions may be transmitted employing uplink grants that result in a transmission duration shorter than or equal to the one or more first transmission durations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, wherein the second response interval is shorter than the first response interval, as taught in Babaei. One is motivated as such in order to improve network uplink efficiency (See Babaei [0231]).

	RE Claim 13, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above, wherein receiving the first data message comprises: 
See Seo FIG 8 – PUSCH sent along with piggybacked UCI).

	RE Claim 16, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above, wherein the at least the portion of the UCI to be transmitted in the first data message is limited to hybrid automatic repeat request (HARQ) data (See Seo [0052] – UCI comprising HARQ data).

	RE Claim 17, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above, further comprising: 
	determining that the first data message includes a cyclic redundancy check (CRC) value (See Seo FIG 4; [0057]-[0060] – CRC used to decode UL transport block including UCI); and 
	attempting to decode rank indication (RI) data, channel quality indicator (CQI) and precoding matrix indicator (PMI) data, and hybrid automatic repeat request (HARQ) data inPage 4 of 9App. No. 16/269,017PATENTResponse dated February 17, 2021 Reply to Office Action dated December 18, 2020the at least the portion of the UCI of the first data message based at least in part on a presence of the CRC value (See Seo [0052] – UCI including RI, CQI, PMI, and HARQ ACK/NACK; using CRC to decode UL transport block including UCI).

	RE Claim 19, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above, wherein the second data message has a higher priority than the first data message (See Seo [0112]-[0117] – different cells/UCI can be assigned with different priority such that a second data message has higher priority than a first message).

	RE Claim 20, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above, wherein the second data message is received over a different component carrier than the first data message (See Seo FIG 11 – second PUSCH/piggybacked UCI received over second CC).

	RE Claim 31, Seo discloses an apparatus for wireless communication, comprising:
	A processor (See Seo FIG 13);
	Memory coupled with the processor (See Seo FIG 13); and
	instructions stored in the memory and executable by the processor to cause the apparatus to:
	receive a first uplink grant scheduling transmission of first data in a first data message after a first response interval (See Seo FIG 8; [0097] – first UL grant 810 scheduling PUSCH and possibly UCI piggybacked transmission on first CC); 
	receive, after receipt of the first uplink grant, a second uplink grant scheduling transmission of second data in a second data message after a second response interval (See Seo FIG 8; [0099] – second UL grant 820 scheduling PUSCH on second CC);
	determine that the first data message is scheduled to carry uplink control information (UCI) (See Seo FIG 8; [0097] – first CC possibly scheduled for UCI piggybacked transmission); 
See Seo [0103] – UL grant comprising PUSCH formatting to include UCI and other data); and 
	transmit, based at least in part on the first data message being scheduled to carry the UCI, at least a portion of the UCI in the first data message without including the first data in the first data message (See Seo FIG 8, 9; [0104] – transmitting piggybacked UCI in at least a portion of the PUSCH).
	Seo does not specifically disclose wherein the second response interval is shorter than the first response interval.
	However, Babaei teaches of piggybacking UCI transmission on PUSCH (See Babaei [0213]) wherein the second response interval is shorter than the first response interval (See Babaei [0273]-[0274] – uplink transmissions may be transmitted employing uplink grants that result in a transmission duration shorter than or equal to the one or more first transmission durations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, wherein the second response interval is shorter than the first response interval, as taught in Babaei. One is motivated as such in order to improve network uplink efficiency (See Babaei [0231]).

	RE Claim 33, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 31 above, wherein the instructions to transmit at least the portion of the UCI in the first data message are executable by the processor to cause the apparatus to:See Seo FIG 8 – PUSCH sent along with piggybacked UCI).

	RE Claim 36, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 31 above, wherein the at least the portion of the UCI to be transmitted in the first data message is limited to hybrid automatic repeat request (HARQ) data (See Seo [0052] – UCI comprising HARQ data).

	RE Claim 37, Seo discloses 
	A processor (See Seo FIG 13);
	Memory coupled with the processor (See Seo FIG 13); and
	instructions stored in the memory and executable by the processor to cause the apparatus to:
	transmit a first uplink grant scheduling transmission, to a user equipment (UE), of first data in a first data message after a first response interval (See Seo FIG 8; [0097] – first UL grant 810 scheduling PUSCH and possibly UCI piggybacked transmission on first CC); 
	transmit, to the UE, a second uplink grant scheduling transmission of second data in a second data message after a second response interval (See Seo FIG 8; [0099] – second UL grant 820 scheduling PUSCH on second CC);
See Seo FIG 8, 9; [0104] – transmitting piggybacked UCI in at least a portion of the PUSCH).
	Seo does not specifically disclose wherein the second response interval is shorter than the first response interval.
	However, Babaei teaches of piggybacking UCI transmission on PUSCH (See Babaei [0213]) wherein the second response interval is shorter than the first response interval (See Babaei [0273]-[0274] – uplink transmissions may be transmitted employing uplink grants that result in a transmission duration shorter than or equal to the one or more first transmission durations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, wherein the second response interval is shorter than the first response interval, as taught in Babaei. One is motivated as such in order to improve network uplink efficiency (See Babaei [0231]).

	RE Claim 39, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 37 above, wherein the instructions to receive the first data message are executable by the processor to cause the apparatus to: 
	receive the first data message in a format that is based on inclusion of both the first data and the UCI in the first data message (See Seo FIG 8 – PUSCH sent along with piggybacked UCI).

Claims 2, 12, 32, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 2587699) in view of Babaei et al. (US# 2019/0052414 hereinafter referred to as Babaei) and Jeon et al. (US# 2019/0215781 hereinafter referred to as Jeon).

	RE Claim 2, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above. Seo, modified by Babaei, does not specifically disclose determining that the first uplink grant is within an exclusion window of the second uplink grant, wherein transmitting the at least the portion of the UCI in the first data message without including the first data in the first data message is based at least in part on the first uplink grant being within the exclusion window.
	However, Jeon teaches of determining that the first uplink grant is within an exclusion window of the second uplink grant (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; situation where first occupancy time interval overlaps with second occupancy time interval), wherein transmitting the at least the portion of the UCI in the first data message without including the first data in the first data message is based at least in part on the first uplink grant being within the exclusion window (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; data is not transmitted with UCI if first occupancy time interval overlaps with second occupancy time interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, further comprising determining that the first uplink See Jeon Background; Summary).

	RE Claim 12, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above. Seo, modified by Babaei, does not specifically disclose wherein transmitting the second uplink grant comprises: transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant.
	However, Jeon teaches of wherein transmitting the second uplink grant comprises: 
	transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; data is not transmitted with UCI if first occupancy time interval overlaps with second occupancy time interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, wherein transmitting the second uplink grant comprises: transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant, as taught in Jeon. One is motivated as See Jeon Background; Summary).

	RE Claim 32, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 31 above. Seo, modified by Babaei, does not specifically disclose determining that the first uplink grant is within an exclusion window of the second uplink grant, wherein transmitting the at least the portion of the UCI in the first data message without including the first data in the first data message is based at least in part on the first uplink grant being within the exclusion window.
	However, Jeon teaches of determining that the first uplink grant is within an exclusion window of the second uplink grant (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; situation where first occupancy time interval overlaps with second occupancy time interval), wherein transmitting the at least the portion of the UCI in the first data message without including the first data in the first data message is based at least in part on the first uplink grant being within the exclusion window (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; data is not transmitted with UCI if first occupancy time interval overlaps with second occupancy time interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, further comprising determining that the first uplink grant is within an exclusion window of the second uplink grant, wherein transmitting the at least the portion of the UCI in the first data message without including the first data in See Jeon Background; Summary).

	RE Claim 38, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 37 above. Seo, modified by Babaei, does not specifically disclose transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant.
	However, Jeon teaches of	transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant (See Jeon [0392] – determining conditions where UCI is transmitted with or without data; data is not transmitted with UCI if first occupancy time interval overlaps with second occupancy time interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, comprising transmitting the second uplink grant such that the first uplink grant is within an exclusion window of the second uplink grant, as taught in Jeon. One is motivated as such in order to improve wireless communication without decreasing spectral efficiency (See Jeon Background; Summary).

Claims 4-5, 14-15, 34-35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 2587699) in view of Babaei et al. (US# 2019/0052414 .

	RE Claim 4, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above. Seo, modified by Babaei, does not specifically disclose wherein transmitting at least the portion of the UCI in the first data message comprises: transmitting dummy data in place of the first data in the first data message.
	However, Ahn teaches of wherein transmitting at least the portion of the UCI in the first data message comprises: transmitting dummy data in place of the first data in the first data message (See Ahn [0016] – transmitting dummy data in place of remaining PUSCH that isn’t CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, wherein transmitting at least the portion of the UCI in the first data message comprises: transmitting dummy data in place of the first data in the first data message, as taught in Ahn. One is motivated as such in order to properly decode data in a message’s data region (See Ahn Background; Summary).

	RE Claim 5, Seo, modified by Babaei and Ahn, discloses a method, as set forth in claim 4 above, wherein the dummy data is a set of random bits or a fixed pre-defined sequence of bits that indicates an absence of encoded first data (See Ahn [0120] – predetermined dummy bits).

Claim 14, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above. Seo, modified by Babaei, does not specifically disclose wherein receiving the first data message comprises: receiving dummy data in place of the first data in the first data message.
	However, Ahn teaches of wherein receiving the first data message comprises: receiving dummy data in place of the first data in the first data message (See Ahn [0016] – receiving dummy data in place of remaining PUSCH that isn’t CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, wherein receiving the first data message comprises: receiving dummy data in place of the first data in the first data message, as taught in Ahn. One is motivated as such in order to properly decode data in a message’s data region (See Ahn Background; Summary).

	RE Claim 15, Seo, modified by Babaei and Ahn, discloses a method, as set forth in claim 14 above, wherein the dummy data is a set of random bits or a fixed pre-defined sequence of bits that indicates an absence of encoded first data (See Ahn [0120] – predetermined dummy bits).

	RE Claim 34, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 31 above. Seo, modified by Babaei, does not specifically disclose transmitting dummy data in place of the first data in the first data message.
See Ahn [0016] – transmitting dummy data in place of remaining PUSCH that isn’t CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, comprising transmitting dummy data in place of the first data in the first data message, as taught in Ahn. One is motivated as such in order to properly decode data in a message’s data region (See Ahn Background; Summary).

	RE Claim 35, Seo, modified by Babaei and Ahn, discloses an apparatus, as set forth in claim 34 above, wherein the dummy data is a set of random bits or a fixed pre-defined sequence of bits that indicates an absence of encoded first data (See Ahn [0120] – predetermined dummy bits).

	RE Claim 40, Seo, modified by Babaei, discloses an apparatus, as set forth in claim 37 above. Seo, modified by Babaei, does not specifically disclose receiving dummy data in place of the first data in the first data message.
	However, Ahn teaches of receiving dummy data in place of the first data in the first data message (See Ahn [0016] – receiving dummy data in place of remaining PUSCH that isn’t CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as See Ahn Background; Summary).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 2587699) in view of Babaei et al. (US# 2019/0052414 hereinafter referred to as Babaei) and Papasakellariou et al. (US# 2016/0021653 hereinafter referred to as Papasakellariou).

	RE Claim 7, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above. Seo, modified by Babaei, does not specifically disclose further comprising: 
	determining that a number of encoded rank indication (RI) bits in the UCI satisfies an encoded RI threshold; 
	determining that a number of encoded channel quality indicator (CQI) and precoding matrix indicator (PMI) bits in the UCI satisfies an encoded CQI/PMI threshold; and 
	including hybrid automatic repeat request (HARQ) data, RI, and CQI/PMI in the at least the portion of the UCI to be transmitted in the first data message.
	However, Papasakellariou teaches of 
	determining that a number of encoded rank indication (RI) bits in the UCI satisfies an encoded RI threshold (See Papasakellariou [0053]-[0054] – comparing resources needed for RI to resource threshold); 
See Papasakellariou [0053]-[0054] – comparing resources needed for CQI/PMI to resource threshold); and 
	including hybrid automatic repeat request (HARQ) data, RI, and CQI/PMI in the at least the portion of the UCI to be transmitted in the first data message (See Papasakellariou [0053]-[0054] – including HARQ data, RI, and CQI/PMI in UCI if results of threshold comparison is satisfied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, comprising determining that a number of encoded rank indication (RI) bits in the UCI satisfies an encoded RI threshold; 
	determining that a number of encoded channel quality indicator (CQI) and precoding matrix indicator (PMI) bits in the UCI satisfies an encoded CQI/PMI threshold; and 
	including hybrid automatic repeat request (HARQ) data, RI, and CQI/PMI in the at least the portion of the UCI to be transmitted in the first data message, as taught in Papasakellariou. One is motivated as such in order to improve spectral efficiency of PUSCH/PUCCH transmissions (See Papasakellariou Background; Summary).

	RE Claim 8, Seo, modified by Babaei, discloses a method, as set forth in claim 1 above. Seo, modified by Babaei, does not specifically disclose further comprising: determining that a number of encoded rank indication (RI) bits in the UCI does not 
	However, Papasakellariou teaches of 
	determining that a number of encoded rank indication (RI) bits in the UCI does not satisfy an encoded RI threshold or that a number of encoded channel quality indicator (CQI) and precoding matrix indicator (PMI) bits in the UCI does not satisfy an encoded CQI/PMI threshold (See Papasakellariou [0053]-[0054] – comparing resources needed for RI to resource threshold or comparing resources needed for CQI/PMI to resource threshold; comparison results are that conditions are not satisfied); and 
	including only hybrid automatic repeat request (HARQ) data in the at least the portion of the UCI to be transmitted in the first data message (See Papasakellariou [0053]-[0054] – including only HARQ data if threshold comparison conditions are not satisfied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Seo, modified by Babaei, further comprising: determining that a number of encoded rank indication (RI) bits in the UCI does not satisfy an encoded RI threshold or that a number of encoded channel quality indicator (CQI) and precoding matrix indicator (PMI) bits in the UCI does not satisfy an encoded CQI/PMI threshold; and including only hybrid automatic repeat request (HARQ) data in the at least the portion of the UCI to be See Papasakellariou Background; Summary).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 2587699) in view of Babaei et al. (US# 2019/0052414 hereinafter referred to as Babaei) and Park et al. (US# 2019/0199477 hereinafter referred to as Park).

	RE Claim 18, Seo, modified by Babaei, discloses a method, as set forth in claim 11 above. Seo, modified by Babaei, does not specifically disclose further comprising: determining that the first data message does not include a cyclic redundancy check (CRC) value; and attempting to decode only hybrid automatic repeat request (HARQ) data in the at least the portion of the UCI of the first data message based at least in part on an absence of the CRC value.
	However, Park teaches of 
	determining that the first data message does not include a cyclic redundancy check (CRC) value (See Park [0797] – UCI with no CRC); and 
	attempting to decode only hybrid automatic repeat request (HARQ) data in the at least the portion of the UCI of the first data message based at least in part on an absence of the CRC value (See Park [0178], [0609] – decoding HARQ UCI without CRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as See Park [0022]-[0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVE R YOUNG/Primary Examiner, Art Unit 2477